I dissent from the majority's adherence to its holding in the original opinion that the general statute of limitations applies, or was intended to apply, to a suit to foreclose paving certificates. In my opinion, a rehearing should be granted and a contrary result announced.
I agree with the majority that the provisions of bond ordinances 157 and 166, which were not presented to the trial court but certified to us under a stipulation of counsel, should not be considered in disposing of the appeal here. The effect of the provisions of sections 4 and 5 of such ordinances, quoted in the majority opinion on rehearing, or of other similar statutory or ordinance provisions, is properly reserved by the majority for future consideration in a case calling therefor.